Exhibit 10.2

STOCK PURCHASE AGREEMENT

BY AND BETWEEN

SEACOAST BANKING CORPORATION OF FLORIDA

AND

CAPGEN CAPITAL GROUP III LP

DATED AS OF

NOVEMBER 6, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   ARTICLE 1.   DEFINITIONS     1   

Section 1.01

  Definitions     1   

Section 1.02

  Additional Definitions     3    ARTICLE 2.   PURCHASE AND SALE OF THE
PURCHASED SHARES     3   

Section 2.01

  Issuance, Sale and Delivery of the Purchased Shares     3   

Section 2.02

  Closing     3   

Section 2.03

  Payment of Purchase Price     3    ARTICLE 3.   REPRESENTATIONS AND WARRANTIES
OF THE COMPANY     3   

Section 3.01

  Brokers     3   

Section 3.02

  Organization     4   

Section 3.03

  Authorization     4   

Section 3.04

  Purchased Shares     4    ARTICLE 4.   REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER     4   

Section 4.01

  Organization     4   

Section 4.02

  Bank Holding Company Status     4   

Section 4.03

  Authorization     4   

Section 4.04

  Prospectus     5   

Section 4.05

  Accredited Investor, etc     5   

Section 4.06

  Regulatory Approvals     5   

Section 4.07

  Sufficient Funds     5    ARTICLE 5.   CONDITIONS TO THE OBLIGATIONS OF THE
PURCHASER     5   

Section 5.01

  Representations and Warranties to be True and Correct     5   

Section 5.02

  Performance     5   

Section 5.03

  Corporate Approvals     6   

Section 5.04

  Regulatory Approvals     6   

Section 5.05

  Registration Rights Agreement     6    ARTICLE 6.   CONDITION TO THE
OBLIGATIONS OF THE COMPANY     6   

Section 6.01

  Representations and Warranties to be True and Correct     6   

Section 6.02

  Performance     6   

Section 6.03

  Regulatory Approvals     6   

Section 6.04

  Lock-Up Agreement     6   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page  

ARTICLE 7.

  COVENANTS     7   

Section 7.01

  Reasonable Best Efforts     7   

Section 7.02

  Regulatory Approvals     7   

Section 7.03

  Corporate Approvals     7   

Section 7.04

  Lock-Up Agreement     7   

Section 7.05

  Bank Holding Company Status     7   

Section 7.06

  Information, Access and Confidentiality     8   

ARTICLE 8.

  TERMINATION     8   

Section 8.01

  Methods of Termination     8   

Section 8.02

  Procedure Upon Termination     9   

ARTICLE 9.

  MISCELLANEOUS     9   

Section 9.01

  Press Releases     9   

Section 9.02

  Expenses     10   

Section 9.03

  Survival     10   

Section 9.04

  Notices     10   

Section 9.05

  Assignment     11   

Section 9.06

  Governing Law     11   

Section 9.07

  Counterparts     11   

Section 9.08

  Amendments and Waivers     11   

Section 9.09

  Severability     11   

Section 9.10

  Titles, etc     11   

Section 9.11

  No Waiver; Cumulative Remedies     11   

Section 9.12

  Further Assurances     11   

Section 9.13

  Entire Agreement     11   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE I    Subsidiaries SCHEDULE II    Form of Lock-Up Agreement

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT, dated as of November 6, 2013 (this “Agreement”),
is by and between Seacoast Banking Corporation of Florida, a Florida corporation
(the “Company”), and CapGen Capital Group III LP, a Delaware limited partnership
(the “Purchaser”).

WHEREAS, the Company has agreed to sell and the Purchaser has agreed to
purchase, through its designee, from the Company $25 million of common stock,
par value $0.10 per share, of the Company (the “Purchased Shares”), at the
public offering price established for the offering described in the Company’s
registration statement on Form S-3, (SEC File No. 333- 185660) (the
“Registration Statement”), as supplemented by that certain Prospectus
Supplement, dated November 6, 2013.

WHEREAS, the Company and Purchaser hereby agree to consummate the sale and
purchase of the Purchased Shares as a registered direct offering pursuant to the
Prospectus Supplement.

WHEREAS, the Company wishes to issue and sell to the Purchaser the Purchased
Shares on the terms and subject to the conditions set forth in this Agreement.

WHEREAS, the Purchaser wishes to purchase the Purchased Shares on the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. The following definitions shall be applicable to the
terms set forth below as used in this Agreement:

“Affiliates” shall mean, with respect to any Person, any other Person which
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such Person.

“Agreement” shall have the meaning set forth in the recitals.

“Bank” shall mean Seacoast National Bank, Stuart, Florida, a bank operating
under a national banking charter.

“BHCA” shall mean the Bank Holding Company Act of 1956, as amended.

“Business Day” shall mean any day that it is not a Saturday, Sunday or other day
in which banks in the State of Florida or New York are authorized or required by
law to be closed.

“Board” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the preamble.

“Closing” shall have the meaning set forth in Section 2.02.

“Closing Date” shall have the meaning set forth in Section 2.02.

“Common Stock” shall mean the shares of common stock, $0.10 par value per share,
of the Company.

“NASDAQ” shall mean National Association of Securities Dealers Automated
Quotations.

“Offering” shall mean the public registered direct offering of Common Stock made
by the Placement Agent pursuant to the Placement Agent Agreement.

“Person” shall mean any individual, firm, corporation, partnership, trust, joint
venture, governmental authority or other entity, and shall include any successor
(by merger or otherwise) of such entity.

“Placement Agent” shall mean Hovde LLC.

“Placement Agreement” shall mean the placement agency agreement dated
November 5, 2013 between Hovde Group LLC and the Company, as amended, as filed
with the SEC.

“Prospectus Supplement” shall mean the prospectus, dated February 14, 2012, as
supplemented by the prospectus supplement, dated as of November 6, 2013, used in
connection with the Offering.

“Purchase Price” shall have the meaning set forth in Section 2.03.

“Purchased Shares” shall have the meaning set forth in the recitals.

“Purchaser” shall have the meaning set forth in the preamble.

“Purchaser Regulatory Application” shall have the meaning set forth in
Section 7.02.

“Registration Statement” shall have the meaning set forth in the recitals.

“SEC” shall mean the United States Securities and Exchange Commission.

“Termination Date” shall have the meaning set forth in Section 8.01(b).

“Transaction” shall have the meaning set forth in Section 2.01.

“1933 Act” shall mean the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

Section 1.02 Additional Definitions. In addition to the foregoing, capitalized
terms used in this Agreement and not otherwise defined in this Article 1 shall
have the respective meanings provided herein.

ARTICLE 2

PURCHASE AND SALE OF THE PURCHASED SHARES

Section 2.01 Issuance, Sale and Delivery of the Purchased Shares. Subject to the
terms and conditions hereinafter set forth, at the Closing, the Company shall
issue, sell and deliver to the Purchaser, and the Purchaser shall purchase from
the Company, the Purchased Shares (such issuance, sale and purchase of the
Purchased Shares, along with the other commitments by each party to the other
set forth in this Agreement, the “Transaction”).

Section 2.02 Closing. The closing of the purchase and sale of the Purchased
Shares shall take place at a mutually agreeable location upon satisfaction (or
waiver, other than a waiver of any condition set forth in Section 5.04 or
Section 6.03) of all conditions to closing; provided that such closing shall not
occur prior to the end of the ten (10) day period commencing following the
issuance of a notice by the Purchaser to its investors to call funds required to
purchase the Purchased Shares; and provided, further that the Purchaser shall
issue such notice no later than five (5) days after receipt of the last
regulatory approval; or at such other date and time as may be agreed upon by the
Purchaser and the Company (such closing being called the “Closing” and such date
being called the “Closing Date”). At the Closing, subject to the terms and
conditions hereof, the Company shall issue and deliver to the Purchaser the
Purchased Shares in uncertificated book-entry form pursuant to instructions of
the Purchaser provided to the Company at least five (5) Business Days in advance
of the Closing Date, free and clear of any liens and other encumbrances (other
than those placed thereon by or on behalf of Purchaser).

Section 2.03 Payment of Purchase Price. As payment in full for the Purchased
Shares, on the Closing Date, the Purchaser shall deliver to the Company
$25,000,000 (the “Purchase Price”), as may be adjusted to avoid the issuance and
receipt of fractional shares (with the final number of shares rounded down to
the nearest whole number, if necessary), based on a price per share of $2.15.
The per share purchase price shall be the same as set forth in the Prospectus
Supplement. Payment of the Purchase Price shall be made in immediately available
funds by wire transfer to the bank account designated by the Company at least
two (2) Business Days in advance of the Closing Date.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser as follows:

Section 3.01 Brokers. The Company has agreed to pay the Placement Agent .075% of
the aggregate Purchase Price upon the Closing. Other than this agreement, there
are no contracts, agreements or understandings between the Company and any
Person that would give rise to a valid claim against the Company for a brokerage
commission, finder’s fee or similar payment in connection with the Purchased
Shares.

 

3



--------------------------------------------------------------------------------

Section 3.02 Organization. The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Florida and is registered as a bank holding company under the BHCA. Schedule I
sets forth all Subsidiaries of the Company. The Company’s principal Subsidiary
and sole depository institution Subsidiary is the Bank. As used herein, the term
“Subsidiary” shall mean any Person of which (i) the Company or any of its
Subsidiaries is a general partner, (ii) the voting power to elect a majority of
the board of directors or others performing similar functions is held by the
Company and or any one or more of its Subsidiaries, (iii) 25% or more of the
outstanding interests of any class of voting securities is, directly or
indirectly, owned or controlled by the Company or any one or more of its
Subsidiaries; or (iv) any other entity that would be treated as a subsidiary for
purposes of the BHCA and Section 225.2(o) of Regulation Y.

Section 3.03 Authorization. This Agreement has been duly authorized, executed
and delivered by the Company and constitutes the valid and binding agreement of
the Company enforceable against the Company in accordance with its terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.

Section 3.04 Purchased Shares. The Purchased Shares have been duly and validly
authorized and, when issued and delivered against payment therefor by the
Purchaser as provided herein, will be duly authorized, validly issued, fully
paid, non-assessable and will be free and clear of any liens and other
encumbrances and without any personal liability attaching to the ownership
thereof, and will conform to the description of the capital stock contained in
the Registration Statement and the Prospectus Supplement. The issuance of the
Purchased Shares is not subject to the preemptive or other similar rights of any
security holder of the Company.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company as follows:

Section 4.01 Organization. The Purchaser is a limited partnership validly
existing under the laws of the State of Delaware.

Section 4.02 Bank Holding Company Status. The Purchaser does not “control”
within the meaning of the BHCA, directly or indirectly, any depository
institution other than the Bank, is not a bank holding company under the BHCA
other than with respect to the Bank, and will not immediately following the
Closing “control” within the meaning of the BHCA any depository institution
other than the Bank. Prior to Closing, the Purchaser will have obtained all
necessary approvals to own the Purchased Shares.

Section 4.03 Authorization. This Agreement has been duly authorized, executed
and delivered by the Purchaser and constitutes the valid and binding agreement
of the Purchaser enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles. The Purchaser represents and
warrants that the termination date of the fund under its organization documents
is December 17, 2019.

 

4



--------------------------------------------------------------------------------

Section 4.04 Prospectus Supplement. The Purchaser has received and read the
Prospectus Supplement and has requested and reviewed such other information, and
has had the opportunity to ask questions, concerning the Company as it deems
necessary or advisable in the circumstances.

Section 4.05 Accredited Investor, etc. The Purchaser is a sophisticated
institution who is an “accredited investor,” as defined in Rule 501 under the
1933 Act, who has had an opportunity to review the Company and ask questions of
its management to its satisfaction, and who understands the risks of an
investment in the Purchased Shares, and has the ability to hold the Purchased
Shares indefinitely and can afford loss of its investment.

Section 4.06 Regulatory Approvals. Purchaser has not been advised by any
governmental entity, and has no reasonable basis to believe, that any regulatory
approvals, consents or statements of non-objection required or otherwise a
condition to consummate the Transaction will not be obtained.

Section 4.07 Sufficient Funds. The Purchaser has or at the Closing will have all
funds necessary to pay and deliver the Purchase Price on the terms and
conditions contemplated by this Agreement. Following regulatory approval, the
Purchaser will promptly comply with the capital call requirements of its
organizational documents in order to request the funds necessary to pay and
deliver the Purchase Price.

ARTICLE 5

CONDITIONS TO THE OBLIGATIONS

OF THE PURCHASER

The obligations of the Purchaser to purchase and pay for the Purchased Shares
are subject to the satisfaction or waiver by the Purchaser (other than
Section 5.04), on or before such Closing Date, of the following conditions:

Section 5.01 Representations and Warranties to be True and Correct. The
representations and warranties contained in Article 3 shall be true, complete
and correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date, except to
the extent such representations and warranties expressly relate to any earlier
date (in which case such representations and warranties shall be accurate on and
as of such date), and an authorized officer of the Company shall have certified
such compliance to the Purchaser in writing on behalf of the Company.

Section 5.02 Performance. The Company shall have performed and complied in all
material respects with all agreements contained herein required to be performed
or complied with by it prior to or at the Closing Date, and a duly authorized
officer of the Company shall have certified such performance and compliance to
the Purchaser in writing on behalf of the Company.

 

5



--------------------------------------------------------------------------------

Section 5.03 Corporate Approvals. All corporate approvals to be taken by the
Company in connection with the Transaction shall have been obtained.

Section 5.04 Regulatory Approvals. Purchaser shall have received all regulatory
approvals necessary to complete the Transaction, including approval of Purchaser
Regulatory Application, all notice and waiting periods required by law to pass
shall have passed without adverse action, and no judicial, regulatory or
governmental orders or actions enjoining, restraining, prohibiting or
invalidating such Transaction shall have been issued and remain in effect or are
unstayed.

Section 5.05 Registration Rights Agreement. The Company and the Purchaser shall
have executed and delivered, effective as of the Closing, a registration rights
agreement in form and substance reasonably acceptable to the Company and
Purchaser.

ARTICLE 6

CONDITION TO THE OBLIGATIONS

OF THE COMPANY

The obligations of the Company to issue and sell the Purchased Shares to the
Purchaser and to perform its obligations under this Agreement are subject to the
satisfaction, on or before such Closing Date, of the following conditions:

Section 6.01 Representations and Warranties to be True and Correct. The
representations and warranties contained in Article 4 shall be true, complete
and correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date, and a duly
authorized officer of the Purchaser shall have certified such compliance to the
Company in writing on behalf of the Purchaser.

Section 6.02 Performance. Purchaser shall have performed and complied in all
material respects with all agreements contained herein required to be performed
or complied with by it prior to or at the Closing Date, and a duly authorized
officer of the Purchaser shall have certified such performance and compliance to
the Company in writing to such effect on behalf of the Purchaser.

Section 6.03 Regulatory Approvals. Purchaser shall have received all regulatory
approvals necessary to complete the Transaction, including approval of Purchaser
Regulatory Application, all notice and waiting periods required by law to pass
shall have passed without adverse action, and no judicial, regulatory or
governmental orders or actions enjoining, restraining, prohibiting or
invalidating such Transaction shall have been issued and remain in effect or are
unstayed. Upon receipt, Purchaser shall provide evidence of such regulatory
approvals.

Section 6.04 Lock-Up Agreement. Purchaser shall have executed and delivered,
effective as of the Closing, the Lock-Up Agreement in the form attached as
Schedule II, unless the Closing occurs on or after February 12, 2014 after the
Lock-Up Agreement has expired by its terms.

 

6



--------------------------------------------------------------------------------

ARTICLE 7

OTHER COVENANTS

Section 7.01 Reasonable Best Efforts. Subject to the terms and conditions of
this Agreement, the Purchaser and the Company agree to cooperate with each other
and use their respective reasonable best efforts in good faith to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper, desirable, or advisable on its part under this Agreement or under
applicable laws to consummate and make effective the Transaction as promptly as
practicable.

Section 7.02 Regulatory Approvals. The Purchaser will file on behalf of it and
any of its Affiliates, to the extent necessary, all regulatory applications and
notices needed to consummate the Transaction (“Purchaser Regulatory
Application”), as soon as possible and not later than November 12, 2013. The
Purchaser will pursue such applications diligently and on a priority basis, will
request expedited processing of such applications and notices (to the extent
such expedited processing is available), and, to the extent legally permissible
and practicable, will provide the Company promptly with a copy of such
applications as filed (except for any confidential portions thereof) and all
material notices, orders, opinions, correspondence, conditions, commitments and
other documents with respect thereto. The Company will cooperate with Purchaser
and use its reasonable best efforts to assist the Purchaser in securing all
required regulatory approvals. Subject to applicable laws relating to the
exchange of information, the Purchaser and the Company shall have the right to
review in advance, and to the extent practical each shall consult with the other
on, all material written information to be submitted in connection with any
regulatory applications and notices needed to consummate the Transaction. The
Purchaser shall furnish, to the extent legally permissible, to the Company
copies of all notices or other communications (including any information
included therein provided by the Company or on behalf of the Company, but
excluding any information regarding the Purchaser or their Affiliates that has
been designated as confidential and does not relate to the Company or its
Affiliates) provided by Purchaser to any governmental entity or received by
Purchaser from any governmental entity with respect to the Transaction. To the
extent the Company receives any confidential information under this
Section 7.02, the Company shall not, and shall cause its employees,
representatives and agents not to, use, duplicate or disclose, in whole or in
part, or permit the use, duplication or disclosure of, any of such information
in any manner whatsoever. The Purchaser shall be responsible for any breach of
this Section 7.02 by any of its employees, representatives and agents. All
information furnished or disclosed pursuant to this Section 7.02 shall remain
the sole property of the Company.

Section 7.03 Corporate Approvals. The Company and the Purchaser have or will
obtain all corporate approvals necessary for this Agreement and the Transaction.

Section 7.04 Lock-Up Agreement. The Purchaser shall execute and deliver,
effective as of the Closing, the Lock-Up Agreement.

Section 7.05 Bank Holding Company Status. Following the Closing and as long as
the Purchaser holds shares of the Company, the Purchaser will not “control”
within the meaning of the BHCA any depository institution other than the Bank.

 

7



--------------------------------------------------------------------------------

Section 7.06 Information and Confidentiality.

(a) For so long as the Purchased Shares are beneficially owned (with the term
“beneficial ownership” and correlative terms having the meaning ascribed in
Section 13(d)(3) of the 1934 Act and Rule 13d-3 thereunder) or otherwise owned
by the Purchaser or any of its Affiliates, the Company shall deliver, or make
available, to the Purchaser:

(i) as soon as available after the end of each fiscal quarter (but in no event
later than 60 days after the end of each fiscal quarter), copies of:

(1) unaudited consolidated balance sheets of the Company and its Subsidiaries as
at the end of such quarter,

(2) unaudited consolidated statements of income, stockholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and for the portion
of such fiscal year and the prior fiscal year ending with such quarter, and

(3) in each case prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”);

(ii) as soon as available after the end of each fiscal year of the Company (but
in no event later than 120 days after the end of each fiscal year), copies of:

(1) audited consolidated balance sheets of the Company and its Subsidiaries as
at the end of such year,

(2) audited consolidated statements of income, stockholders’ equity and cash
flows of the Company and its Subsidiaries for such year, and

(3) in each case prepared in accordance with GAAP and audited by an independent
certified public accountants of recognized national standing.

(b) All information obtained under this Section 7.07 shall be deemed
confidential and the Purchaser shall not, and shall cause its employees,
representatives and agents not to, use, duplicate or disclose, in whole or in
part, or permit the use, duplication or disclosure of, any of such information
or any other confidential information of the Company in any manner whatsoever,
other than solely for evaluating the condition of the Company. The Purchaser
shall be responsible for any breach of this Section 7.07(b) by any of its
employees, representatives and agents. All information furnished or disclosed
pursuant to this Section 7.07 shall remain the sole property of the Company.

ARTICLE 8

TERMINATION

Section 8.01 Methods of Termination. This Agreement may be terminated at any
time prior to the Closing in any of the following ways:

(a) by the mutual written consent in writing of Purchaser and the Company;

 

8



--------------------------------------------------------------------------------

(b) by either Purchaser or the Company if the Closing shall not have occurred by
March 31, 2014 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 8.01(b) shall not be available to
any party whose breach of any representation or warranty or failure to perform
any obligation under this Agreement shall have caused or resulted in the failure
of the Closing;

(c) by the Company if there has been a breach of any representation, warranty,
covenant or agreement made by the Purchaser in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 6.01 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within the earlier of
(i) thirty (30) days after written notice thereof is given by the Company to the
Purchaser and (ii) the Termination Date;

(d) by the Purchaser if there has been a breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 5.01 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within the earlier of
(i) thirty (30) days after written notice thereof is given by Purchaser to the
Company and (ii) the Termination Date; or

(e) by the Company or Purchaser in writing at any time after any applicable
regulatory authority has denied or requested the withdrawal of any application
for approval of the Transaction.

Section 8.02 Procedure Upon Termination. In the event of termination pursuant to
Section 8.01 hereof, and except as otherwise stated therein, written notice
thereof shall be given to the other party, and this Agreement shall terminate
immediately upon receipt of such notice (or as otherwise set forth in
Section 8.01(c) and Section 8.01(d)), unless an extension is consented to in
writing by the party having the right to terminate. If this Agreement is
terminated as provided herein,

(a) each party will return all documents, work papers and other materials of the
other party, including photocopies or other duplications thereof, relating to
the Transaction, whether obtained before or after the execution hereof, to the
party furnishing the same; and

(b) all information received by either party hereto with respect to the business
of the other party (other than information which is a matter of public knowledge
or which has heretofore been published in any publication for public
distribution or filed as public information with any governmental entity) shall
not at any time be used for any business purpose by such party or disclosed by
such party to third persons.

ARTICLE 9

MISCELLANEOUS

Section 9.01 Press Releases. The Company and the Purchaser shall consult with
each other before issuing any press release with respect to the Transaction or
this Agreement and shall not issue any such press release or make any such
public statements without the prior consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however,

 

9



--------------------------------------------------------------------------------

that a party may, without the prior consent of the other party (but after such
consultation, to the extent practicable in the circumstances), issue such press
release or make such public statements as may be necessary upon the advice of
outside counsel be required by law or the rules or regulations of NASDAQ or the
SEC or any other applicable law.

Section 9.02 Expenses. Each party hereto will pay its own expenses in connection
with the Transaction, whether or not the Transaction shall be consummated.

Section 9.03 Survival. The representations and warranties of the Company
contained in Section 3.03 [Authorization] and Section 3.04 [Purchased Shares]
shall survive the Closing. The covenants set forth in Section 7.05 [Bank Holding
Company Status] shall survive the Closing in accordance with their respective
terms. All other representations, warranties, covenants and agreements in this
Agreement shall expire as of the Closing.

Section 9.04 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be delivered in person or mailed by
certified or registered mail, return receipt requested, or sent by a recognized
overnight courier service, addressed as follows:

to the Company, at:

Seacoast Banking Corporation of Florida

815 Colorado Avenue

Stuart, Florida 34994

Attention: Dennis S. Hudson III

with a copy to:

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Randolph A. Moore III

if to the Purchaser, at:

CapGen Capital Group III LP

c/o CapGen Financial Partners

1185 Avenue of the Americas, Suite 2000

New York, New York 10036

Attention: Robert Goldstein

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Maripat Alpuche

or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others.

 

10



--------------------------------------------------------------------------------

Section 9.05 Assignment. This Agreement shall not be assignable by operation of
law or otherwise. This Agreement and all of the provisions of this Agreement
will be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and permitted assigns.

Section 9.06 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to
principles regarding choice of law.

Section 9.07 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 9.08 Amendments and Waivers. Neither this Agreement nor any term hereof
may be amended, modified, waived or discharged other than by a written
instrument signed by the party against whom enforcement of any such amendment,
modification, waiver or discharged is sought. Each party agrees not to waive any
condition set forth in Section 5.04 or Section 6.03.

Section 9.09 Severability. If any provision of this Agreement shall be declared
void or unenforceable by any judicial or administrative authority, the validity
of any other provision and of the entire Agreement shall not be affected
thereby.

Section 9.10 Titles, etc. The cover page, table of contents, titles and
subtitles used in this Agreement are for convenience only and are not to be
considered in construing or interpreting any term or provision of this
Agreement.

Section 9.11 No Waiver; Cumulative Remedies. No failure or delay on the part of
any party to this Agreement in exercising any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

Section 9.12 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such other instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

Section 9.13 Entire Agreement. This Agreement, including the schedules hereto,
constitutes the sole and entire agreement of the parties with respect to the
subject matter hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the day and year first above written.

 

COMPANY: SEACOAST BANKING CORPORATION OF FLORIDA By:  

/s/ Denny S. Hudson III

  Name: Denny S. Hudson III   Title: Chairman and Chief Executive Officer
PURCHASER: CAPGEN CAPITAL GROUP III LP., CAPGEN CAPITAL GROUP III LLC, THE
GENERAL PARTNER OF CAPGEN CAPITAL GROUP III LP By:  

/s/ John P. Sullivan

  Name: John P. Sullivan   Title: Managing Director